Citation Nr: 0429119	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
right lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant, with assistance of a member of the Veterans' 
Services Division of the Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1954 to November 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a video teleconference (VTC) hearing 
in August 2004 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

At the VTC, on the record, the veteran submitted an 
examination report of a VA physician and a VA consult, of 
which he waived initial RO consideration and informed the 
undersigned that he desired for the Board to consider it in 
the review of his appeal.


FINDINGS OF FACT

1.  The veteran is diagnosed with peripheral neuropathy, 
fungal infection, and degenerative arthritis, all of the 
right lower extremity.

2.  A September 1955 Report of Medical Examination for 
Operation Deepfreeze, reflects that the veteran's lower 
extremities were rated as normal.

3.  The service medical records (SMRs) reflect a March 1956 
entry which reflects that the veteran presented with a 
complaint of frostbite of the left ear.  No treatment was 
administered.  There are subsequent medical findings of lower 
extremity pathology that are most likely related to in-
service cold exposure.

4.  The evidence of record is in equipoise as to whether the 
disorders of the veteran's right lower extremity are 
residuals of frostbite which were caused or made worse by his 
active military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
frostbite residuals of the right lower extremity most likely 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case.  
In light of the fact that the Board allows the benefit for 
which the veteran applied, no further discussion is deemed 
necessary.

Factual background.

The veteran filed his claim in April 2002.  In his April 2002 
statement in support of his claim, he related that he 
experienced frostbite while serving in Antarctica on a Coast 
Guard icebreaker.  A March 2003 rating decision denied the 
claim.

The veteran's military personnel records reflect that he was 
assigned to the U.S. Coast Guard Cutter (USCG) Eastwind from 
March 1955 to June 1956.  A September 1955 Report of Medical 
Examination For Operation Deep Freeze reflects that the 
veteran's lower extremities and neurologic areas were rated 
as normal.

A March 1956 entry in the SMRs reflects that the veteran 
presented with a complaint of frostbite of the left ear.  The 
entry reflects no treatment was administered or prescribed.  
A January 1958 Narrative Summary reflects that the veteran 
was hospitalized at Staten Island, New York, from December 
1957 to January 1958 for Infectious Mononucleosis.  The 
November 1958 Report of Medical Examination for Separation 
reflects that all areas were rated as normal.  The veteran's 
original DD Form 214 reflects no awards or decorations.  A 
photocopy of the Form 214 in the case file reflects 
handwritten entries to the effect that the veteran was 
awarded the Antarctic Expeditionary Medal and the Arctic 
Expeditionary Medal.  The case file reflects no 
correspondence which verifies these handwritten entries, from 
whence they came, or who made the entries on the form.

The October 2002 VA examination report reflects that the 
veteran reported that, during his active service, he was 
hospitalized three months for frostbite of the lower 
extremity, where he was treated with warming of the lower 
extremity.  He also reported numbness in the right lower 
extremity, no amputation or cold sensitization.  The 
examination report also reflects symptoms of Raynaud's 
phenomenon, hyperhydrosis, paresthesia and numbness, chronic 
pain, recurrent fungal infection, disturbance in nail growth, 
arthritis in the right ankle and right foot, changes in skin 
color, skin thinning, sleep disturbance, cold feeling to 
season or not, numbness, tingling, & burning of right lower 
extremity, excess sweating, and night pain.  Physical 
examination revealed the skin of the right lower extremity to 
be purplish in color, of paper-thin texture, and temperature 
cold to touch.  There was atrophy, dryness, and evidence of 
fungus infection.  All or parts of the nails were missing, 
and neurologic reflexes were negative.  There was no 
sensation to touch or pinprick below the right knee, and 
there was motor weakness.  The examiner also noted that 
peripheral pulses were not felt, and that there was hair loss 
and atrophy of the skin as well as Raynaud's phenomenon.  The 
examiner rendered diagnoses of peripheral neuropathy, fungal 
infection, and degenerative arthritis and opined that the 
condition of the veteran's right lower extremity is as likely 
as not secondary to service connected cold injury, and the 
peripheral neuropathy is as likely as not secondary to 
frostbite injury.

In his August 2003 notice of disagreement, the veteran 
related that he sustained frostbite of his left lower 
extremity during service aboard the Eastwind on Navy 
Expedition 6 to the North Pole.  He was hospitalized for 
three days in Thule, Greenland, where he was told he had 
sustained severe frostbite and possible neurological damage 
to his left leg.  Upon his return to the U.S., he volunteered 
for Operation Deep Freeze, and that he almost was rejected 
due to the impairment of his legs, but he was accepted and 
sailed for the South Pole in November 1955.  The veteran 
further related that, while in Antarctica, he again sustained 
frostbite to both legs, as well as his ears.  After sailing 
from the South Pole, he was hospitalized in Christ Church, 
New Zealand, for frostbite and was told he was manifesting 
circulatory problems.

In an August 2003 letter to the Secretary of Veterans 
Affairs, the veteran attached articles from unofficial 
Internet websites which describe, and pictures which depict, 
the Eastwind during the 1956 expedition to the Antarctic.

In an October 2003 statement, a N.P.K. related that he served 
with the veteran aboard the Eastwind during the 1956 
Antarctic expedition, and remembered the veteran showing him 
his hands and legs, which were discolored, and the veteran 
told him he had sustained frostbite.  Mr. K also described 
the harsh climatic conditions during the expedition, 
including a white-out, during which they were ordered to form 
a tight circle for warmth.

A July 2004 VA medical report, received by the RO in August 
2004, reflects that the physician treated the veteran in 2003 
for multiple conditions, which included chronic pain 
syndrome, polyneuropathy, chronic leg swelling, rheumatoid 
arthritis.  The provider opined that the veteran sustained 
multiple cold injured during his active service.  The report 
reflects a detailed history of the veteran's service.  The 
provider stated that, physical examination of the veteran 
revealed pertinent findings for late sequelae of cold 
injuries to include redness of his face and right ear and 
scattered facial telangietasis.  The veteran's legs were red 
and covered by thin atrophic skin.  His feet were of the same 
red color and skin changes, but also exhibit pes planus, hair 
loss, and were swollen with bilateral pitting edema.  The 
veteran had decreased light touch sensation and vibration 
sense in both legs, and the provider observed excessive 
sweating of the veteran's face in an air conditioned room, 
and his feet to undergo Raynaud's phenomenon.  The report 
reflects that the provider deemed the veteran's earlier 
diagnosis of Charcot-Marie Tooth Polyneuropathy by a private 
provider as erroneous, as reflected by a VA neurologist not 
having found any clinical evidence, to include EMG studies, 
to support that diagnosis.  The report also reflects that Mr. 
K's statement depicts an accurate description of acute cold 
injury.  The report reflects that it would not be deemed as 
unusual for SMRs to be silent for any complaints, findings, 
or history of cold injury, and that even a detailed discharge 
examination might be negative, as acute cold injury may have 
healed, late residuals would not have developed, and the 
occult nature of cold injuries and of sequelae make 
documentation difficult.  The provider opined that, based on 
the veteran's history, physical examination findings, and an 
understanding of the difficulties inherent in documenting 
cold injury and long-term sequelae, he believed the veteran 
to have cold injuries affecting his feet, lower legs, hands, 
face, and right ear, which are related to his active service.

A July 2004 VA consult reflects that the veteran exhibits 
skin and nail changes, vascular changes, and neurological and 
orthopedic changes in the feet, that are consistent with 
significant cold injury of the feet.  The examiner noted that 
the veteran's symptoms in his feet are likely linked to a 
history of cold exposure.

The veteran's testimony at the VTC essentially tracked with 
his NOD.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection. Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2004).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.

The evidence of record reflects that the primary evidence 
against service connection is silence.  Specifically, there 
is no record of the inpatient treatment the veteran claims to 
have received in Greenland after an expedition to the North 
Pole and in New Zealand after the 1956 Operation Deep Freeze 
expedition to Antarctica.  Further, as noted above, the case 
file is silent as to who caused the handwritten entries of 
decorations for Antarctica service to be entered on a copy of 
the veteran's DD Form 214.

On the other hand, the veteran's personnel records reflect 
his assignment to the USCGC Eastwind from March 1955 to June 
1956, and his SMRs reflect the veteran's 1955 physical 
examination to determine if he was physically qualified to 
serve on Operation Deep Freeze.  There also is the March 1956 
entry in the SMRs for a complaint of frostbite of the left 
ear.  The only missing link as concerns official records is a 
document or entry to the effect that the Eastwind was in 
Antarctica between March 1955 and June 1956.  Mr. K's 
statement corroborates the veteran's claim, as does the 
unofficial articles the veteran obtained from the Internet.

The Board notes, as set forth, that, except for his service 
aboard the Eastwind, the case file reflects no evidence to 
support the veteran's detailed history presented in the 
August 2004 medical report.  Thus, the Board must infer that 
the provider obtained that detailed information from the 
veteran.  The Board further notes that, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  Dolan v. Brown, 9 
Vet. App. 358 (1996).  In the veteran's case, however, the 
August 2004 report reflects that the provider enhanced the 
veteran's reported history with his own physical examination 
and treatment of the veteran, as well as the lay statement 
and his stated professional knowledge of the nature of cold 
injury and residuals of such.

The Board finds that, at a minimum, the evidence is in 
equipoise if not tilted towards the veteran.  38 C.F.R. §§ 
3.102, 3.303 (2004).  As such, in view of the medical 
findings reported and the opinions entered, with resolution 
of reasonable doubt in the appellant's favor, service 
connection for the residuals of a cold injury of the right 
lower extremity is in order.


ORDER

Entitlement to service connection for residuals of frostbite 
injury to the right lower extremity is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



